Citation Nr: 1632199	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  09-43 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to nonservice-connected pension with special monthly pension benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran has verified active duty for training as a member of the Army National Guard from July 1957 to December 1957 and then active duty service from April 1958 to April 1962 with the United States Coast Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified before the undersigned in a February 2012 hearing.  The hearing transcript is associated with the claims file.  The Board previously considered and remanded this issue in April 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence does not collaborate that the Veteran served during a period of war.


CONCLUSIONS OF LAW

1. The criteria for nonservice-connected disability pension benefits have not been met. 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).

2. The criteria for special monthly pension have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.351 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In July 2008, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  VA made requests in September 2008 and February 2015 and obtained all available military records.  Following the remand directives, the AOJ contacted the National Personnel Records Center (NPRC) and made an additional request for service records.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Analysis

The Veteran seeks entitlement to nonservice-connected pension benefits. By statute, VA shall pay to each veteran of a period of war who meets the service requirements specified, and who is permanently and totally disabled from a nonservice-connected disability not the result of the veteran's willful misconduct, a pension at the rate prescribed.  38 U.S.C.A. § 1521; see also 38 C.F.R. § 3.3.  

A veteran meets the service requirements for pension if he served in active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).   

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress. 38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.  Most pertinent to this case, the Korean conflict is defined as the period beginning on June 27, 1950, through January 31, 1955.  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29) (A); 38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29) (B), (33); 38 C.F.R. § 3.2(f), (i).

Based on a review of the record, the Board finds that the criteria for nonservice-connected pension benefits have not been met because the Veteran did not serve during a period of war.  See 38 U.S.C.A. §§ 1501, 1521; 38 C.F.R. §§ 3.2, 3.3.  The Veteran's DD 214 forms show active duty training with the Army National Guard from July 1957 to December 1957 and active duty with the Coast Guard from April 1958 to April 1962.  Based on these records, the Veteran served after the Korean War period and before the general period for the Vietnam era.  See 38 C.F.R. § 3.2.

During the Board hearing, the Veteran reported that after his Coast Guard service he enlisted in the Air Force National Guard and served for two years in Germany.  VA has made multiple requests for service records and has found no evidence of this third period of service.  When asked about his unit or other specific details of his service, the Veteran replied that he could not remember.  See Board hearing.  The Veteran's personnel records show that he tried to reenlist in the Coast Guard but was denied reenlistment based on the recommendation of his commanding officer.  See April 1962 records.  Without verifying service records or any additional details, the Board cannot find that the Veteran had service after April 1962.

The Veteran alternatively asserts that he served in Vietnam during his period with the Coast Guard.  See Board hearing.  Service in the Republic of Vietnam would qualify as wartime service beginning on February 28, 1961.  When asked if he flew into Vietnam during his service with the Coast Guard or the Air Force, the Veteran replied "yes."  When asked what year he flew into Vietnam, the Veteran indicated that he could not remember.  See Board hearing.  There is no evidence in the Veteran's military personnel record to support his assertion that he served in Vietnam.  Instead, the Veteran's Coast Guard records show he served in Maine and Massachusetts.  Specifically, the records show the Veteran in Boston in 1961 and 1962.  As such, the Board cannot find that the Veteran served in the Republic of Vietnam.  The Veteran is not eligible for nonservice-connected pension.  See 38 U.S.C.A. §§ 1501, 1521; 38 C.F.R. §§ 3.2, 3.3.  

The Veteran contends that he is entitled to special monthly pension based on the need for aid and attendance.  In the Board hearing, his daughter also testified to the Veteran's need for aid and attendance.  In order to demonstrate entitlement to special monthly pension benefits, the Veteran must meet certain criteria. 

Under 38 U.S.C.A. § 1521, an increased rate of pension is available, in the form of a special monthly pension, when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. § 1521(d), (e); see also 38 C.F.R. §§ 3.351(b), (c), (d).  As discussed above, the Veteran does not meet the service requirements to be eligible for pension; he also does not have any compensably rated service-connected disabilities.  Therefore, he is also not eligible for special monthly pension.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 3.351. 


ORDER

Nonservice-connected pension benefits with special monthly pension are denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


